Court of Appeals
                         Fifth District of Texas at Dallas
                                           MANDATE

TO THE 366TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 9th day of July, 2015, the
cause on appeal to revise or reverse the judgment between

NASROLLAH JAFARZADEH AND                             On Appeal from the 366th Judicial District
IDA ENGINEERING, INC., Appellants                    Court, Collin County, Texas.
                                                     Trial Court Cause No. 366-53521-2012.
No. 05-14-01404-CV          V.                       Opinion delivered by Justice Evans.
                                                     Justices Fillmore and Myers, participating.
MONIREH MAJD RAVANBAKSHS,
Appellee

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee MONIREH MAJD RAVANBAKSHS recover her costs of
this appeal from appellants NASROLLAH JAFARZADEH AND IDA ENGINEERING, INC..

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 18th day of September, 2015.




                                                                       LISA MATZ, Clerk